Beck, J.
(After stating the foregoing facts.) The demurrer attacks the subpoena because it was not served within ten days prior to the return day thereof; because it was directed to the respondent as the agent of the receiver, and not to the receiver; because it was not issued by the authority of the judge of the court; because it required the respondent to appear and produce the specified evidence before the grand jury, and not in a case pending for trial before the court; because the respondent could not be required to disclose the evidence called for in the subpoena, as it was business of the patrons of the receiver, or to furnish information to the grand jury as to persons who may have received intoxicating liquors; and because to comply with said subpcena requires the production in court of the writings therein called for, and is an interference with and withdrawal of the same from the possession and control of the receiver without leave of the court of his appointment. We are of the opinion that this demurrer was properly overruled. Section 5844 of the Civil Code provides for the issuing of a subpoena duces tecum under the circumstances attending the issuance of that involved in the present case. The act of 1892, among other changes made in the section just referred to (which was § 3514 in the Code of 1882), added the provision contained in the last sentence of § 5844 as it now stands in the present code, which provision is that “in all cases the judge may require the summary production of any book or document by subpoena duces tecum, where the witness is able to produce it and where the ends.of justice require such summary production.” With the grand jury in session, with the cases before it, with nothing to prevent the witness from producing the papers called *885for, except the reasons shown in the demurrer, we think the ends of justice required the summary production of the evidence. It will be observed that in the order requiring the production of the papers the judge provided that they should not pass from the possession of the witness, the agent of the receiver of the railroad. Loss or destruction of the papers was thus safeguarded against. The court had as much authority to compel the production of evidence in a proper case made before the grand jury as to compel the production of the evidence in the trial of a criminal case before the court. In re Lester, 77 Ga. 143. If a criminal case had been on trial before the court, and it developed that such documents as bills of lading, receipts, etc., were material evidence to the State, we apprehend that the court could not have suspended the trial of the case to make application to some other court for an order allowing the production of the evidence in court. Where it became necessary, in a town or city in which was located a railroad office in charge of an agent of a receiver, to procure papers like those in question here, to be used by the State in the progress of the trial then pending before the court, it would practically work a mistrial to stop the case to serve a subpoena duces tecum upon a receiver who might live in a distant city, or to apply to another court for an order requiring him to produce documents like those the production of which was required in this ease; and a mistrial for any such purpose, without the consent of the defendant, would work an acquittal, — an acquittal brought about merely because the agent of the receiver, who was at hand and who had in his possession the written evidence required, could not be summarily ordered to bring the papers in and exhibit the same to the jury. The papers required of this receiver are not in the same class as court papers, but are merely documentary evidence of the shipment and the receipt of goods mentioned in the subpoena. They are papers used in an ordinary daily business transaction between a railroad or its receiver and its customers, and such papers have no more saeredness than the receipts and bills receivable and bills payable and invoices in the office or place of business of a merchant.
It is set forth in the answer filed in the case that the receiver was appointed by a Federal court. Whether that would make any difference or not in the ruling need not be considered, as this *886statement is contained merely in an unsworn answer, and no evidence is offered to support it.

Judgment affirmed.


All the Justices concur, except Atkinson, J., disqualified, and Gilbert, J., not presiding.